IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-30683
                          Summary Calendar
                         __________________


JAMES TUCKER,

                                      Plaintiff-Appellant,

versus

MONTGOMERY WARD CREDIT CORPORATION,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CV-2161
                        - - - - - - - - - -
                          November 7, 1995
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     James Tucker filed a complaint against Montgomery Ward

Credit Corporation alleging violations of the Equal Credit

Opportunity Act, 15 U.S.C. §§ 1691-1691f, and the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692-1692o.   The district

court granted Montgomery Ward's motion for summary judgment based

on the doctrine of res judicata.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-30683
                                 -2-

      An action is barred by the doctrine of res judicata if

"1) the parties are identical in both actions; 2) the prior

judgment was rendered by a court of competent jurisdiction;

3) the prior judgment was final on the merits; and 4) the cases

involve the same cause of action."    Travelers Ins. Co. v. St.

Jude Hosp. of Kenner, LA, Inc., 37 F.3d 193, 195 (5th Cir. 1994),

cert. denied, 115 S. Ct. 1696 (1995).      All four factors are

satisfied.    Tucker and Montgomery Ward are the only parties to

both suits; the state court has jurisdiction to render judgment

on Tucker's counterclaims under the Equal Credit Opportunity Act

and the Fair Debt Collection Practices Act, see 15 U.S.C.

§§ 1691e(f), 1692k(d) (West 1982); the state court reached the

merits of Tucker's counterclaim; and both actions involved the

same cause of action.

      Therefore, IT IS ORDERED that Tucker's motion for leave to

proceed in forma pauperis on appeal is DENIED.      Tucker has not

shown that he will present a nonfrivolous issue on appeal.

Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).      Because the

appeal is frivolous, it is DISMISSED.      5th Cir. R. 42.2.   We take

this opportunity to warn Tucker that any additional frivolous

appeals filed by him or on his behalf will be met with an

appropriate sanction under Federal Rules of Appellate Procedure

38.   To avoid sanctions, Tucker should review all pending appeals

to ensure that they do not raise arguments already resolved by

this court.

      IT IS FURTHER ORDERED that Tucker's motions for summary

judgment, to amend the complaint, for the appeal to be heard by
                           No. 95-30683
                                -3-

three judges, to compel an officer of the United States to

perform his duty, and to strike Montgomery Ward's motion are

DENIED.   Montgomery Ward's motions to dismiss the appeal and for

sanctions are DENIED.